Jordan, Chief Justice.
The Court of Appeals transferred this case to this Court, holding that it is “a declaratory judgment action seeking relief by quo warranto.”
The action arose from a philosophical dispute between the three appellants, who are members of the board of directors of a non-profit corporation whose activities relate to the practice of yoga, and the *558remaining four members of the board of directors of that corporation.
Decided November 25, 1981.
Porter, Davis & Saunders, Mary E. Mann, for appellants.
John F. Sweet, for appellees.
The appellants state the issue thusly: “This appeal involves the sole question of whether a Board of Directors can amend the Articles of Incorporation in a manner which affects rights of the then-existing Board of Directors by, in effect, providing a means for removing Board members other than by the method provided for in the Articles of Incorporation in force at the time of their becoming Directors and in force at the time the amendments were made.”
The complaint has no prayer for quo warranto and the briefs make no mention of quo warranto.
Accordingly, the case is transferred back to the Court of Appeals.

Transferred to Court of Appeals.


All the Justices concur.